Citation Nr: 1332798	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling.  

2.  Entitlement to a disability rating in excess of 20 percent for L5-S1 radiculopathy, right lower extremity.

3.  Entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities prior to August 27, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2009 rating decision, the RO increased the Veteran's rating for spondylolisthesis and degenerative disc disease to 40 percent, effective from February 24, 2006, the date of the claim for an increased rating.  It also service-connected L5-S1 radiculopathy, left lower extremity, and assigned a 10 percent rating from the February 24, 2005 date of claim.  There was a hearing before the undersigned Veterans Law Judge at the RO in October 2009.  At that time, the Veteran advised that he was waiving RO consideration of additional VA medical records of treatment which he submitted.  The Board rendered decisions on issues 1-3 in March 2010, and remanded the TDIU issue to the RO.  However, in December 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to the three issues which the Board had decided and remanded the case to the Board to comply with instructions in a November 2010 Joint Motion for Partial Remand.  In May 2011, the Board remanded the case to the RO pursuant to the Court Order.  

In September 2012, the RO granted a 20 percent rating for lumbar spine radiculopathy of the right lower extremity effective from August 27, 2012, the date of a VA examination, and increased the previous 10 percent rating for L5-S1 radiculopathy of the left lower extremity to 20 percent, also effective from the August 27, 2012 date of a VA examination.  Since the increases do not date back to the date of the receipt of the original claim, there are two distinct time periods to be considered for these disabilities.  The RO assigned the Veteran a temporary total rating based on surgical or other treatment necessitating convalescence for his spondylolisthesis of L5 and S1 with spondylolytic changes and degenerative disc disease L5-S1 effective from May 25, 2011, and then reassigned a 40 percent rating effective from July 1, 2011.  

In January 2013, the Board rendered a final decision denying higher ratings for the Veteran's L5-S1 left lower extremity radiculopathy.  It remanded the other issues which had been on appeal to the RO, for further development.  In June 2013, the RO granted the Veteran a TDIU, effective from August 27, 2012, but denied a TDIU prior to that time period.  The matter of TDIU from August 27, 2012 accordingly is no longer on appeal, but the matter of TDIU prior to August 27, 2012 is, and the RO properly issued a supplemental statement of the case on such matter in June 2013, along with the other issues remaining on appeal, of a higher rating for spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease L5-S1, a higher rating for L5-S1 radiculopathy of the right lower extremity, and the matter of entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013, a letter from the Veteran which was received at the AMC in late June 2013, after the June 4, 2013 supplemental statement of the case, was forwarded to the Board.  In it, the Veteran reported that he needs another VA examination because he is beginning to walk with a limp, his toes are getting numb, and the pain is getting worse.  The pain in his lower back is running into his hips and legs.  He is taking hydrocodone 5 and acetaminophen as well as tramadol JCL for his pain.  He uses a walking cane, a back brace, and a wheeler walker.  He cannot walk long distance without that equipment, and due to his back injury, he has not worked since 1996.  The Veteran also indicated that his VA doctor filled out a form stating that he is disabled for life.  

In essence, the Veteran is asserting that his disabilities have become worse since the last VA examination.  As this is the case, another VA examination is necessary for his spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease L5-S1, as well as his right lower extremity radiculopathy, and to determine whether there is any bowel or bladder associated with his service-connected low back disability.  Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Moreover, the Veteran's VA physician may have stated that he was totally disabled due to service-connected disabilities prior to August 27, 2012.  Accordingly, such VA record which he has partially identified, as well as all other VA medical records of treatment which the Veteran has received since his February 2006 date of claim, which are not already of record, should be obtained.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any statements and/or forms filled out by the Veteran's VA physician, indicating that the Veteran is disabled for life.  Additionally, all VA medical records of treatment which the Veteran has received since February 2006 which are not of record should be obtained.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  It is imperative that the claims file and any relevant records from Virtual VA be made available to the examiner for review in connection with the examination. Any indicated tests should be accomplished.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease of L5-S1; and his L5-S1 radiculopathy; and any bowel or bladder impairment associated with his service-connected degenerative disc disease of L5-S1.  The examiner should identify any orthopedic and neurological findings related to the service-connected disabilities and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the Veteran's thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  The examiner should indicate whether or not there is unfavorable ankylosis of the entire thoracolumbar spine.

With regard to any right lower extremity neurological disability resulting from the service-connected low back disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by such disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  The examiner should indicate whether there is any associated bowel or bladder impairment, and if so, describe its extent and severity in sufficient detail for it to be rated under applicable rating criteria.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


